DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 15 recites “the same rubbers” which lacks proper antecedent basis.  It is unclear which same rubbers this claimed limitation is referring to.  
The remaining claims are rejected because they are dependent claims of rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of KR’505 (KR 2010-0120505) and Adamson’383 (US 2004/0159383).
Regarding claims 1 and 6, FIG. 2 of Miyasaka teaches a tire comprising a bead core, a bead filler 8, a carcass ply 5, a chafer 9 (reinforcement ply), a first pad 14, a second pad 13, and a sidewall rubber 11.  
For claim 6, the second pad covers the outer side in the tire-width direction of part of the chafer, the first pad, the outer side in the tire-width direction of part of the bead filler, and a part of the carcass ply, wherein the second pad is in contact with the carcass ply.  
Further, FIG. 2 illustrates a rubber sheet (not numbered) disposed between the bead filler 8 and the first pad 14 and covers an inner side in a tire-width direction of the folding end 5BE of the carcass ply.  
Miyasaka does not disclose an electronic component.  However, FIG. 3 of KR’505 teaches a known and acceptable location for an electronic component for a tire is a region that is between a sidewall and a rubber layer directly contacting and axially inside the sidewall AND in a bead region of the tire AND radially overlapping with the bead filler of the tire (i.e. relates to the location of the electronic component within the tire) and FIG. 1 i.e. relates to a configuration of a RFID chip and an antenna in an electronic component).   
As to covering an electronic component with two rubber sheets having the same rubber composition, this feature is well-known and conventional in the tire art as evidenced by Adamson’383 which coats an electronic component comprising a RFID chip and antenna with an insulating coating 22 (FIG. 1) and [0033] discloses the coating could be applied by preparing the rubber mix in skim layers (i.e. rubber sheets) to envelope the radio device and antenna (i.e. the electronic component). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with an electronic component between the second pad and the sidewall rubber, wherein the electronic component is sandwiched between the same rubbers, wherein the electronic component includes a RFID chip and an antenna extending straight from the RFID chip to both sides of the RFID chip, and a central axis of the antenna overlaps with the RFID chip since
KR’505 and Adamson’383 each acknowledges providing an RFID electronic component in a tire to store tire information is well-known/conventional in the tire art,
FIG. 3 of KR’505 teaches a known and acceptable location for an electronic component in a tire is a region that is between a sidewall and a rubber layer directly contacting and axially inside the sidewall AND in a bead region of the tire AND radially overlapping with the bead filler of the tire, 
FIG. 1 of KR’505 and FIG. 1 of Adamson’383 each teaches an electronic component comprising a RFID chip and antenna extending straight from the RFID chip to both sides of the RFID chip and a central axis of the antenna overlaps with the RFID chip is a known configuration in an electronic component used in tires, and
covering an electronic component with two rubber sheets having the same rubber composition is well-known and conventional in the tire art as evidenced by Adamson’383 which teaches to coat an electronic component comprising a RFID chip and antenna with an insulating coating 22 (FIG. 1) wherein the coating could be applied by preparing the rubber mix in skim layers (i.e. rubber sheets) to envelope the electronic component. 
Regarding claims 2-3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with an electronic component arranged at the claimed positions recited in claims 2-3 because FIG. 3 of KR’505 teaches a known and acceptable location for the electronic component is a region that is between a sidewall and a rubber layer directly contacting and axially inside the sidewall AND in a bead region of the tire AND radially overlapping with the bead filler of the tire. 
Regarding claim 4, the tire of Miyasaka in view of KR’505 and Adamson’383 would satisfy the claimed limitation since in Miyasaka, the thickness of the second pad increases from a radially outermost end of the second pad to a radial middle region of the second pad and due to the presence of the bead filler. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of KR’505 (KR 2010-0120505) and Adamson’383 (US 2004/0159383), as applied to claim 1, and further in view of Kodama (US 2013/0037196), Suzuki et al. (US 2007/0179267), and Adamson (US 2008/0289736).
Regarding claim 5, Miyasaka, KR’505, and Adamson’383 do not disclose the claimed modulus relationship.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Miyasaka with a first rubber sheet and a second rubber sheet covering the electronic component have a higher modulus than the side wall rubber and a lower modulus than the second pad since Kodama, teaching a similar bead structure as Miyasaka, teaches a monolithic layer 21 (second pad) having a 100% elongation tensile stress (i.e. 100% elongation modulus) preferably between 1.6 MPa and 6.2 MPa ([0032]) with a working example of 2.5 MPa (working example 3, TABLE 1), Suzuki et al. teaches a side wall rubber composition of a tire ([0015]) having a 100% elongation modulus that is for example 2.0 MPa for Adamson teaches coating an electronic component with rubber wherein the extension modulus of the rubber which coats the electronic component is similar to the extensions modulus of at least one of the rubbers which are adjacent to the electronic component ([0064]) to protect the electronic component ([0017]).  One of ordinary skill in the art would reasonably arrive at the claimed modulus relationship by providing the first rubber sheet and second rubber sheet coating the electronic component having a modulus which is similar to the BOTH the modulus of the side wall and the modulus of the second pad.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 2016/0114633) in view of KR’505 (KR 2010-0120505) and Adamson’383 (US 2004/0159383), as applied to claim 1, and further in view of Adamson (US 2008/0289736).
Regarding claim 7, KR’505 is silent to disclosing the electronic component is oriented in the tire circumferential direction tire.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orientate an electronic component in the tire of Miyasaka as claimed since providing an electronic component in a bead region of a tire that is orientated in the circumferential direction of the tire is well-known, as shown by Adamson’s FIG. 2.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection applied in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        01/27/2022